Citation Nr: 1633319	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right foot including a secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left foot including a secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran has been diagnosed with nerve complications of the right and left feet caused by service-connected diabetes mellitus during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right foot are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

2.  The criteria for service connection for peripheral neuropathy of the left foot are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claims for service connection.  No further notice and assistance is required.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Marine Corps supply specialist with service in the Republic of Vietnam from December 1965 to September 1966.  He contended in his June 2011 claim and in a November 2013 substantive appeal that he experiences peripheral neuropathy of the right and left feet caused by service-connected diabetes mellitus.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability and a showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment for diabetes, peripheral neuropathy, or any other abnormalities of the feet.  

Records of private medical care from October 2002 to November 2003 showed a diagnosis of diabetes but with no neurological complications.  In February 2004 In February 2004, the RO determined that the Veteran had served in the Republic of Vietnam and granted service connection for diabetes mellitus, effective the date of receipt of the claim for service connection in October 2003. 

In January 2011, a VA podiatrist noted the Veteran's report of bilateral foot numbness and that he was wearing diabetic shoes.  On examination, the podiatrist noted normal gross sensation, normal deep tendon reflexes, and intact vibration response bilaterally, but also noted, "...absent protective sensation with 5.07 monofilament L distal R..."  Overall, the podiatrist found no orthopedic digital abnormalities and made no clear diagnosis of peripheral neuropathy.  Treatment was limited to debridement of the toenails and reissuance of diabetic shoes.  In a May 2011 VA primary care encounter, a physician noted a visually normal diabetic foot examination but also noted decreased left foot sensation and decreased right and left foot pulses.  The physician noted that the Veteran's diabetes was under acceptable control with medication and diet.   

The RO received the Veteran's claim for service connection for peripheral neuropathy of the right and left feet in June 2011. 

In July 2011, a VA physician noted a review of the claims file, the history of diabetes since approximately 2000, and the Veteran's report of the onset of peripheral neuropathy one to two years earlier, manifesting as coldness and numbness of the feet.  Clinical reflex, sensation, and motor function tests were normal.  A concurrent electrodiagnostic tested showed no evidence of polyneuropathy in the bilateral lower extremities.  

In September 2011, the RO denied service connection for peripheral neuropathy of the right and left feet.  The RO noted the reported symptoms of foot coldness and numbness but found that the Veteran did not have a current diagnosis of a disability, citing the results of the July 2011 electrodiagnostic studies and VA examination report.  

In October 2013, the RO obtained additional VA outpatient treatment records through May 2013 and posted them to the electronic claims file.  The records contained the results of a March 2012 Doppler test that showed no significant obstructive vascular abnormalities in the right and left lower extremities. 

However, starting in October 2011, a VA primary care physician began noting that the Veteran's history included peripheral neuropathy.  In February 2012, the VA podiatrist referred to the electrodiagnostic studies and noted "intact protective sensation with 5.07 monofilament" but that vibratory sensation was reduced.  The podiatrist noted the Veteran's report of increased burning and cold symptoms of the feet and that the Veteran requested another VA electrodiagnostic study and examination.  The podiatrist apparently did not order the study for clinical reasons, but the Veteran continued to receive VA issued diabetic shoes.  In October 2012, the podiatrist noted that the protective sensation with 5.07 monofilament was decreased bilaterally and diagnosed "diabetes type II with nerve complications."  In records through May 2013, the podiatrist and the primary care physician continued to refer to diabetes with nerve complications or peripheral neuropathy as on-going disorders.

The Board finds that service connection for peripheral neuropathy of the right and left feet as complications of service-connected diabetes mellitus is warranted.  The Veteran is competent to report on his observed symptoms and his reports are credible because they have been accepted without challenge by his VA podiatrist and primary care physicians.  

The Board acknowledges that the testing and examination in July 2011 did not result in a clear diagnosis of neuropathy of the feet at that time.  Doppler testing ruled out a vascular deficit as the cause of the Veteran's symptoms of coldness and numbness of the feet.  However, starting in February 2012, the VA podiatrist noted some changes in vibration sensation.  In October 2012, the podiatrist and the primary care physician began generally referring to foot symptoms including an emergent burning sensation as diabetic nerve complications or peripheral neuropathy.  Regrettably, additional electrodiagnostic testing was not performed.  However, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Here, the dispositive issues are whether the Veteran has a neurological disorder of the feet and whether it was caused by a service-connected disability, specifically diabetes.  Two VA physicians diagnosed diabetic nerve complications of the feet.  Although less precise than desired and without supporting electrodiagnostic testing, the two VA physicians diagnosed neurological deficits of the feet based on their clinical observations during the period of the appeal, and that they identified the symptoms as complications of service-connected diabetes mellitus.  A determination of the severity of the disabilities and appropriate ratings is the responsibility of the agency of original jurisdiction in the first instance.  

Resolving all doubt in favor of the Veteran, service connection for diabetic peripheral neuropathy of the right and left feet is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 





ORDER

Service connection for peripheral neuropathy of the right foot is granted. 

Service connection for peripheral neuropathy of the left foot is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


